Docket No. 109485.


                              IN THE
                      SUPREME COURT
                                 OF
                THE STATE OF ILLINOIS




WILLIAM CARR, Indiv. and on Behalf of All Others Similarly
      Situated, Appellee, v. GATEWAY, INC., Appellant.

                  Opinion filed February 3, 2011.



   JUSTICE GARMAN delivered the judgment of the court, with
opinion.
   Chief Justice Kilbride and Justices Freeman, Thomas, Karmeier,
Burke, and Theis concurred in the judgment and opinion.



                             OPINION

    In 2001, plaintiff, William Carr, and his wife purchased a computer
from defendant, Gateway, Inc. Carr subsequently filed suit alleging
misrepresentation by Gateway as to the speed of the computer’s
processor. Gateway sought to dismiss the suit and compel arbitration
in accordance with the terms of the sales contract. The circuit court
of Madison County denied the motion, holding, inter alia, that there
was no valid arbitration agreement between the parties. Gateway
appealed under Rule 307(a)(1) (Ill. S. Ct. R. 307(a)(1) (eff. Mar. 20,
2009)). While the case was on appeal, the National Arbitration Forum
(NAF), the arbitral forum designated in the arbitration agreement,
stopped accepting consumer arbitrations. Thereafter, the appellate
court affirmed the circuit court on the basis that the arbitration
agreement failed due to the unavailability of the arbitral forum. 395 Ill.
App. 3d 1079. We allowed Gateway’s petition for leave to appeal. Ill.
S. Ct. R. 315 (eff. Feb. 26, 2010). The present appeal concerns
whether section 5 of the Federal Arbitration Act (Arbitration Act or
Act) (9 U.S.C. §5 (2006)) applies to permit the circuit court to
appoint a substitute arbitrator due to the unavailability of the parties’
designated arbitral forum.

                           BACKGROUND
    Plaintiff Carr and others filed a class action complaint in June
2002, against defendants Intel Corporation, Gateway, Inc., and other
computer manufacturers. The complaint alleged that defendants
marketed Pentium 4 processors and computers in a misleading manner
by claiming that the Pentium 4 processor was faster than its
predecessor, the Pentium III. Carr alleged that, in fact, the Pentium 4
was slower than the Pentium III and Athlon processors from AMD
(Advanced Micro Devices, Inc.).
    Carr’s allegations were contained in counts IV, V, and VI of the
class action complaint. In 2003, the circuit court severed those counts
and Carr’s allegations proceeded separately. In the other action, styled
Barbara’s Sales, Inc. v. Intel Corp., the circuit court certified a class.
The defendants in that action appealed and the case eventually came
before this court, where we held that the class action could not
proceed because the alleged representations made by the defendants
in that case were not actionable under Illinois law. Barbara’s Sales,
Inc. v. Intel Corp., 227 Ill. 2d 45, 76 (2007).
    With respect to the instant case, Carr alleged causes of action
under California law and under Illinois’s Consumer Fraud and
Deceptive Business Practices Act (815 ILCS 505/1 et seq. (West
2000)). The allegations in Carr’s complaint were identical to those
contained in the original class action complaint. Gateway filed a
motion to dismiss or, in the alternative, to compel arbitration, based
on an arbitration clause in a “Limited Warranty Terms and Conditions
Agreement” that was included in the materials sent with the computer
when it arrived at Carr’s home. Gateway argued that Carr agreed to
arbitrate all disputes.
    In November 2007, the circuit court held an evidentiary hearing

                                   -2-
on Gateway’s motion. Following the hearing, the circuit court denied
the motion, ruling that the agreement containing the arbitration clause
was not part of the sales contract entered into by the parties. The
court also found that, even if the arbitration clause were part of the
sales agreement, it could not be enforced because it was
unconscionable due to the following: (1) the clause was
nonnegotiable; (2) it was part of a preprinted form and was not read
by Carr until several days after the computer was purchased; (3) the
terms of the arbitration clause were one-sided; (4) Carr could be
saddled with large costs in pursuing his claim through the designated
arbitral forum; (5) Carr would be prohibited from pursuing his claim
as a class action; and (6) Carr would be prohibited from pursuing a
claim for punitive damages.
    Gateway timely appealed. When it became known that the NAF
had stopped accepting consumer arbitrations, the appellate court
ordered supplemental briefing regarding the effect of this development
on the case. In its decision, the court noted the circuit court had ruled
that the agreement to arbitrate was not a part of the contract for the
purchase of the computer. The appellate court assumed, for purposes
of the appeal, that there was a valid agreement to arbitrate. The court
noted a split among courts as to whether section 5 of the Arbitration
Act applies in such cases. The court then held that the specific
designation of the NAF as the exclusive arbitration forum was an
integral part of the arbitration clause, noting that the NAF has a “very
specific set of rules and procedures that has implications for every
aspect of the arbitration process.” 395 Ill. App. 3d at 1085. As further
support for its decision, the appellate court also pointed to a clause in
the agreement that allowed the arbitrator to impose monetary
penalties on a party for bringing a dispute in any forum other than the
NAF. Thus, the court found that section 5 of the Act could not be
used to reform the arbitration provision. Id. at 1086.

                             ANALYSIS
                                  I
    This appeal requires us to interpret the parties’ arbitration
agreement. An agreement to arbitrate is a matter of contract. Salsitz
v. Kreiss, 198 Ill. 2d 1, 13 (2001). The interpretation of a contract


                                  -3-
involves a question of law, which we review de novo. Dowling v.
Chicago Options Associates, Inc., 226 Ill. 2d 277, 285 (2007).

                                    II
    The arbitration provision at issue states in pertinent part as
follows:
        “You agree that any Dispute between You and Gateway will
        be resolved exclusively and finally by arbitration administered
        by the National Arbitration Forum (NAF) and conducted
        under its rules, except as otherwise provided below. The
        arbitration will be conducted before a single arbitrator, and
        will be limited solely to the Dispute between You and
        Gateway. *** Should either party bring a Dispute in a forum
        other than NAF, the arbitrator may award the other party its
        reasonable costs and expenses, including attorneys’ fees,
        incurred in staying or dismissing such other proceedings or in
        otherwise enforcing compliance with this dispute resolution
        provision. You understand that You would have had a
        right to litigate disputes through a court, and that You
        have expressly and knowingly waived that right and
        agreed to resolve any Disputes through binding
        arbitration. This arbitration agreement is made pursuant to a
        transaction involving interstate commerce, and shall be
        governed by the Federal Arbitration Act, 9 U.S.C. Section 1,
        et seq.” (Emphasis in original.)
Section 2 of the Arbitration Act (9 U.S.C. §2 (2006)) provides:
            “A written provision in any maritime transaction or a
        contract evidencing a transaction involving commerce to settle
        by arbitration a controversy thereafter arising out of such
        contract or transaction, or the refusal to perform the whole or
        any part thereof, or an agreement in writing to submit to
        arbitration an existing controversy arising out of such a
        contract, transaction, or refusal, shall be valid, irrevocable, and
        enforceable, save upon such grounds as exist at law or in
        equity for the revocation of any contract.”
     In Borowiec v. Gateway 2000, Inc., 209 Ill. 2d 376, 384 (2004),
this court noted that Congress enacted the Arbitration Act to reverse

                                   -4-
long-standing judicial hostility to arbitration agreements and to place
arbitration agreements on the same footing as other contracts. The
Arbitration Act reflects a “ ‘liberal federal policy favoring arbitration
agreements.’ ” Id. (quoting Moses H. Cone Memorial Hospital v.
Mercury Construction Corp., 460 U.S. 1, 24 (1983)). This court has
recognized that, in construing federal laws, decisions of the federal
courts are binding upon this court, to the end that such laws may be
given uniform application. Busch v. Graphic Color Corp., 169 Ill. 2d
325, 335 (1996).
    Section 4 of the Arbitration Act (9 U.S.C. §4 (2006)) permits a
party in a civil action to petition the court for an order directing that
arbitration proceed in the manner provided in the parties’ arbitration
agreement. Section 5 of the Arbitration Act is the provision with
which we are concerned here. That section provides:
             “If in the agreement provision be made for a method of
        naming or appointing an arbitrator or arbitrators or an umpire,
        such method shall be followed; but if no method be provided
        therein, or if a method be provided and any party thereto shall
        fail to avail himself of such method, or if for any other reason
        there shall be a lapse in the naming of an arbitrator or
        arbitrators or umpire, or in filling a vacancy, then upon the
        application of either party to the controversy the court shall
        designate and appoint an arbitrator or arbitrators or umpire, as
        the case may require, who shall act under the said agreement
        with the same force and effect as if he or they had been
        specifically named therein; and unless otherwise provided in
        the agreement the arbitration shall be by a single arbitrator.”
        (Emphasis added.) 9 U.S.C. §5 (2006).
    In this case, NAF, the chosen arbitral forum, no longer accepts
consumer arbitrations. No provision is made in the arbitration
agreement for the naming of a substitute arbitral service or arbitrator.
Thus, the question before us is whether section 5 of the Arbitration
Act may be applied to permit the circuit court to name a replacement
for NAF.
    Some courts have used section 5 to uphold arbitration clauses
where the chosen arbitral forum was unavailable. For example, in
Zechman v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 742 F.
Supp. 1359 (N.D. Ill. 1990), the arbitration clause provided that any

                                  -5-
arbitration would be governed by regulations prescribed by the
Chicago Board of Trade (CBOT). CBOT declined jurisdiction and
dismissed the plaintiff’s demand for arbitration. Merrill Lynch filed a
motion to compel arbitration with a neutral arbitrator. Noting that the
case implicated the strong federal policy favoring arbitration, the
district court stated that the decision between substituting a new
provision for the failed one and refusing to enforce the agreement
turns on the intent of the parties at the time the agreement was
executed. To determine this intent, a court looks to the essence of the
arbitration agreement, i.e., whether the essential term is the agreement
to arbitrate or whether the failed term is not merely an ancillary
logistical concern, but instead is as important a consideration as the
agreement to arbitrate itself. The district court found the provision at
issue there not to be integral to the agreement to arbitrate. CBOT was
not named as arbitrator or as the arbitration coordinator. The intent
of the provision appeared to be that arbitrations would proceed under
CBOT regulations as a general matter; thus, a neutral arbitrator could
proceed under those regulations. Id. at 1365.
    In Brown v. ITT Consumer Financial Corp., 211 F.3d 1217 (11th
Cir. 2000), the plaintiff, an employee of the defendant, filed suit after
he was terminated from his position. The plaintiff had signed an
employment agreement that contained an arbitration clause, which
stated that the parties agreed that any dispute or claim would be
resolved by binding arbitration “under the Code of Procedure of the
National Arbitration Forum.” Id. at 1220. The plaintiff filed an action
in district court, and the defendant moved to compel arbitration. The
district court granted the motion. On appeal, the plaintiff argued, inter
alia, that the arbitration clause was void because the chosen forum
had dissolved. The appeals court rejected this argument. The court
noted that where the chosen forum is unavailable, section 5 of the
Arbitration Act permits a substitute arbitrator to be named. This is
true, however, only if the choice of the arbitral forum is not an integral
part of the agreement to arbitrate, but instead is an “ ‘ancillary
logistical concern.’ ” The Brown court found no evidence that the
choice of the NAF was an integral part of the agreement to arbitrate.
Id. at 1222.
     The parties’ chosen arbitrator declined jurisdiction in Reddam v.
KPMG LLP, 457 F.3d 1054 (9th Cir. 2006). The arbitration

                                   -6-
agreement stated that any arbitration would be determined “pursuant
to the rules then in effect of the National Association of Securities
Dealers, Inc., [NASD] as the undersigned you may elect.” Id. at 1059.
The appeals court found that this provision was not integral to the
agreement to arbitrate. In fact, noted the court, there was not even an
express agreement that the NASD would be the arbitrator, but only
that any arbitration would utilize its rules. Id. at 1060.
     In contrast, Carr cites cases that have refused to utilize section 5
of the Arbitration Act to name a substitute arbitrator. He principally
relies, as did the appellate court, on Grant v. Magnolia Manor-
Greenwood, Inc., 678 S.E.2d 435 (S.C. 2009), a case from the South
Carolina Supreme Court. There, a nursing home resident fell and
injured herself, resulting in her subsequent death. Her husband filed a
wrongful-death action. The nursing home sought to compel arbitration
in accordance with an arbitration agreement entered into by the
parties. The agreement named the arbitral service that would
administer the arbitration. That service subsequently became
unavailable as to preinjury arbitration agreements. The circuit court
denied the nursing home’s motion to compel arbitration. The supreme
court noted a dispute in the case law as to whether section 5 of the
Arbitration Act applies in cases where the parties have specified an
arbitral forum and that forum becomes unavailable. The court also
noted that courts applying section 5 have identified an exception to
application where the choice of arbitral forum is an integral part of the
agreement to arbitrate, rather than an ancillary logistical concern.
Assuming that section 5 applied in the case before it, the South
Carolina court found that the specific designation of an arbitral forum
in the arbitration agreement was an integral part of the agreement. The
court noted that by choosing the arbitral forum, the parties waived a
set of rights regarding procedural rules and the right to choose an
arbitrator. The court found this waiver to reflect the parties’ intent to
arbitrate exclusively before their chosen arbitral forum. Thus, section
5 of the Arbitration Act did not apply and the arbitration agreement
was unenforceable. Id. at 438-39.
     The appellate court here found that Grant supported its
conclusion that the designation of the NAF in the agreement to
arbitrate was integral to the agreement. Specifically, citing Grant, the
appellate court noted that the NAF has a “very specific set of rules

                                  -7-
and procedures that has implications for every aspect of the arbitration
process.” 395 Ill. App. 3d at 1085.
    Gateway argues that the appellate court erroneously determined
that there is a split in the federal case law as to the proper application
of section 5 of the Arbitration Act. It argues that the South Carolina
court in Grant relied on the flawed analysis of In re Salomon Inc.
Shareholders’ Derivative Litigation, 68 F.3d 554 (2d Cir. 1995). In
that case, certain shareholders sued the defendants, who were officers
of Salomon, Inc. The district court granted the defendants’ motion to
compel arbitration. The arbitration agreements at issue stated that any
controversy would be submitted for arbitration “in accordance with”
the constitution and rules then obtaining of the New York Stock
Exchange (NYSE). The NYSE declined to arbitrate the dispute. The
district court denied the defendants’ request to appoint a substitute
arbitrator. The defendants appealed. The appeals court rejected the
defendants’ argument that arbitration need not take place before the
NYSE as long as the NYSE’s rules govern in any arbitration. Citing
cases in which the court had considered similar arbitration language,
the court concluded that a proper reading of the parties’ agreement
showed that they had designated the NYSE as the exclusive arbitral
forum. Id. at 559.
    The court also rejected the defendants’ argument that there had
been a “lapse” in the naming of an arbitrator such that section 5 would
permit the appointment of a substitute arbitrator. The court stated its
belief that the “lapse” language of section 5 referred to a mechanical
breakdown in the arbitrator selection process such as a lapse in time
in the naming of an arbitrator or in the filling of a vacancy on a panel
of arbitrators. Because the district judge had referred the matter to the
NYSE for arbitration, there was no lapse or breakdown in selecting
the arbitrator. The court noted other cases that had applied section 5
to appoint new arbitrators when the named arbitrator could not or
would not proceed. However, the court noted, none of those cases
could be read to permit a court to use section 5 of the Arbitration Act
to circumvent the parties’ designation of an exclusive arbitral forum.
Id. at 560-61.
    Gateway argues that Salomon relied on inapposite cases for its
holding and it notes that the Reddam case pointed this out. However,
the court in Reddam faulted Salomon for concluding that where a

                                   -8-
forum selection clause “ ‘is as important a consideration as the
agreement to arbitrate itself, a court will not sever the failed term from
the rest of the agreement and the entire arbitration provision will
fail.’ ” Reddam, 457 F.3d at 1060 (quoting Salomon, 68 F.3d at 561).
The language the Reddam court quotes from Salomon, however,
actually comes from Zechman, a case on which Gateway relies. See
Zechman, 742 F. Supp. at 1364.
     Regardless of any perceived conflict among courts on this issue,
we agree with those federal courts that have held section 5 of the Act
may be applied to name a substitute arbitrator where the parties’
designated arbitral forum fails, unless the designation of the arbitral
forum is integral to the parties’ agreement to arbitrate. We are mindful
that the Act promotes a liberal federal policy favoring arbitration as an
alternate dispute resolution mechanism. Cone, 460 U.S. at 24. To that
end, section 5 permits the naming of a substitute arbitrator where, “for
any *** reason,” there has been a lapse, inter alia, in the naming of an
arbitrator. 9 U.S.C. §5 (2006). Where the designation of an arbitral
forum is only an ancillary, logistical concern and the primary
consideration is the intent to arbitrate disputes, allowing a court to
appoint a substitute arbitrator fulfills the parties’ agreement to
arbitrate. Accordingly, we now turn to the arbitration agreement in
this case to determine whether section 5 of the Act applies here.
     Gateway argues the appellate court should have followed Brown
and Reddam. Carr, on the other hand, cites cases in which courts held
that because parties designated a particular forum and a set of rules to
govern arbitrations, the designated forum was integral to the
agreement. Carr cites Covenant Health & Rehabilitation of Picayune,
LP v. Estate of Moulds, 14 So. 3d 695 (Miss. 2009), a Mississippi
Supreme Court case, which involved a nursing home resident and an
admissions agreement that contained an arbitration clause. The chosen
forum became unavailable due to a change in its policies toward
preinjury arbitration agreements. The supreme court refused to allow
for the appointment of a substitute arbitrator. However, prior to this
holding, the court had ruled that the arbitration clause was
unconscionable, thereby rendering the entire admissions agreement
unenforceable. Id. at 703. Thus, it was not necessary for the court to
consider whether a substitute arbitrator could be appointed. In
addition, we note that the court did not consider the impact of section

                                   -9-
5 of the Arbitration Act on the question of the appointment of a
substitute arbitrator.
    Carr also cites Carideo v. Dell, Inc., 2009 WL 3485933 (W.D.
Wash. Oct. 26, 2009), where the parties had designated the NAF as
the arbitral forum with much of the same language at issue here. After
the NAF stopped administering consumer arbitrations, the district
court was faced with the question of whether a substitute arbitrator
could be appointed. The court held that the designation of the NAF
was integral to the arbitration agreement, relying in part on the
appellate court case that we are reviewing in the instant appeal. The
court interpreted language in the arbitration clause stating that
disputes shall be resolved “exclusively and finally” by binding
arbitration administered by the NAF under its rules then in effect. The
court rejected Dell’s argument that “exclusively” modified “binding
arbitration,” holding instead that the word referred to arbitration by
the NAF. As to the NAF’s rules, the court questioned whether there
were any NAF rules for consumer arbitrations that remain in effect. Id.
at 4-5.
    In contrast, we note that the district court in Adler v. Dell Inc.,
2009 WL 4580739 (E.D. Mich. Dec. 3, 2009), reached a contrary
conclusion in construing an identical arbitration clause. The court
found the phrase “exclusively and finally by binding arbitration
administered by the [NAF]” to be ambiguous as to whether the parties
intended “to embrace arbitration as their exclusive and final recourse
for disputes while identifying NAF as a secondary matter to administer
the process, or whether they intended NAF arbitration only to be their
exclusive and final recourse for disputes.” The court noted that both
interpretations had merit, but there was nothing in the language of the
arbitration clause to indicate which was the intended interpretation. Id.
at 2. The court pointed to two aspects of the agreement that tended
to support the interpretation that the designation of the NAF was
secondary to the intent to arbitrate. First, the agreement required that
NAF rules be used, which would appear to be surplusage unless
another arbitral forum were to be used. The court noted that the
plaintiff had given no reason why NAF rules could not be applied by
a substitute arbitrator. Second, the court noted, the agreement
specifically limited the arbitration process to the customer and Dell,
which adds emphasis to the process agreed upon, as opposed to the

                                  -10-
designated forum. However, the court noted that the agreement
lacked any provision for an alternative to the NAF in the event the
NAF was unable or unwilling to administer the arbitration. This could
support either interpretation. Ultimately, the court determined that the
language of the agreement fell short of satisfying the exception to
application of section 5 of the Arbitration Act that an arbitration
agreement will fail only if it is clear that the designation of the arbitral
forum is integral to the agreement. Thus, the arbitration agreement did
not fail due to the unavailability of the parties’ chosen arbitral forum.
Id. at 3-4.
    Gateway argues that the parties anticipated in their agreement that
the NAF might become unavailable when they agreed that their
disputes would be resolved by arbitration administered by the NAF
and conducted under its rules, “except as otherwise provided below.”
Gateway then points to a subsequent sentence in the agreement that
states the agreement is made pursuant to a transaction involving
interstate commerce and shall be governed by the Arbitration Act.
Gateway concludes that section 5 of the Act “is therefore an agreed
exception to any requirement that the arbitration be administered by
the NAF where (as is true here), the NAF is not available.” Carr
disagrees with Gateway’s interpretation, noting that the sentence
immediately following the “except as otherwise provided below”
language states that the arbitration will be limited to the dispute
between the purchaser and Gateway. Carr believes the “except as
otherwise provided below” language was likely an attempt by
Gateway to guard against the possibility that the NAF may repeal its
prohibition against class arbitrations. We conclude that, since it is not
clear what this phrase refers to, its presence in the agreement is
neutral on the issue of whether section 5 applies here.
    The parties disagree as to the significance of the requirement in the
arbitration clause that the arbitration proceed under the NAF Code of
Procedure. Gateway argues that by stating that arbitrations would be
conducted under NAF rules, the parties anticipated that arbitration
would go forward even if the NAF were unavailable. According to
Gateway, this language would be mere surplusage if the NAF were the
only acceptable forum. Gateway also argues that the appellate court
erred in relying on Grant, arguing that NAF rules do not affect the
substantive outcome of an arbitration, citing Rule 5 of the NAF Code

                                   -11-
of Procedure, which states that “[a]n arbitrator follows the applicable
substantive law and may grant any remedy or relief provided by law
or equity, including monet ary and injunctive relief.”
http://www.adrforum.com/users/naf/resources/CodeofProcedure2008-
print2.pdf. Gateway further argues that the appellate court seemed to
believe that the rules of any selected forum would have such an effect.
Carr claims that NAF rules do have substantive implications for the
outcome of his claim. He asserts that the NAF fee schedule, as set by
its rules, would require him to pay more in filing costs than he could
expect to receive in any recovery from Gateway.
     We agree with Gateway that the mere fact parties name an arbitral
service to handle arbitrations and specify rules to be applied does not,
standing alone, make that designation integral to the agreement. If this
were so, section 5 of the Arbitration Act would not apply in any case
where the parties specify an arbitrator that later becomes unwilling or
unable to handle the arbitration. Such a construction would encourage
parties to be as vague as possible in drafting their arbitration
agreements to guard against a court refusing to apply section 5 of the
Act in the event the chosen arbitral forum became unavailable. Section
5 anticipates that a named arbitral forum may become unavailable and
it provides a mechanism to appoint a substitute. As courts have noted,
it is possible in some cases for a substitute arbitrator to use the rules
specified in an arbitration agreement and where that is so, the mere
designation of particular rules to govern an arbitration will not prevent
the naming of a substitute arbitrator under section 5. See, e.g.,
Reddam, 457 F.3d at 1060; Brown, 211 F.3d at 1222; Zechman, 742
F. Supp. at 1365.
     In this case, it is unclear whether a substitute arbitrator could use
NAF rules. We first note that Rule 1(C) of the Code provides that
arbitrations are to be conducted in accordance with the applicable
Code of Procedure in effect at the time a claim is filed, unless the
parties agree otherwise. http://www.adrforum.com/users/naf/
resources/CodeofProcedure2008-print2.pdf. Because a claim has not
yet been filed in this case, the Code that would govern any arbitration
is the current Code, which became effective on August 1, 2008. Rule
1(A) of that Code states as follows:
         “Parties who contract for or agree to arbitration provided by
         the Forum or this Code of Procedure agree that this Code

                                  -12-
         governs their arbitration proceedings, unless the Parties agree
         to other procedures. This Code shall be deemed incorporated
         by reference in every Arbitration Agreement, which refers to
         the National Arbitration Forum, the International Arbitration
         Forum, the Arbitration Forum, adrforum.com, Forum or this
         Code of Procedure, unless the parties agree otherwise. This
         Code shall be administered only by the National Arbitration
         Forum or by any entity or individual providing administrative
         services by agreement with the National Arbitration Forum.”
         http://www.adrforum.com/users/naf/resources/CodeofProce
         dure2008-print2.pdf.
    Neither party has indicated whether an arbitrator could be
appointed who would be allowed to conduct an arbitration under NAF
rules. Nor is it known whether NAF rules could be used in a consumer
arbitration, given the fact that NAF no longer accepts such
arbitrations. Thus, any finding by this court concerning the use of
NAF rules by a substitute arbitrator would be based on speculation.
The fact that the NAF restricts the use of its rules to only those
entities and individuals providing arbitral services by agreement with
the NAF militates in favor of a finding that the designation of the NAF
and its rules was integral to the parties’ agreement to arbitrate.
    There is one additional matter to consider. Carr argues that the
following clause in the arbitration agreement supports a finding that
designation of the NAF as the arbitral forum is integral to the
agreement to arbitrate:
         “Should either party bring a Dispute in a forum other than
         NAF, the arbitrator may award the other party its reasonable
         costs and expenses, including attorneys’ fees, incurred in
         staying or dismissing such other proceedings or in otherwise
         enforcing compliance with this dispute resolution provision.”
    Gateway disagrees with Carr’s interpretation of this provision,
arguing that a more sensible construction is that the parties did not
intend this provision to apply unless the NAF was available. Gateway
states, “[t]his provision simply empowers the arbitrator, whoever that
might be, to award reasonable costs incurred to enforce compliance
with the Agreement if anybody brings a dispute outside the NAF.
Obviously, since the NAF is no longer available, it would be absurd
for either party to ask a court-named arbitrator to sanction the other

                                 -13-
party under this provision for bringing a dispute to him for resolution.
Therefore, this provision is entirely consistent with the parties’ intent
that the designation of the NAF was a secondary concern, while the
agreement to arbitrate was paramount.”
    We reject Gateway’s interpretation of this provision. The plain
language of the provision penalizes any party for bringing a dispute in
any forum other than the NAF. It is self-evident that the provision was
intended to apply if the NAF was available to administer arbitrations.
That is the whole point of the clause. Gateway, which drafted the
agreement and presented the nonnegotiable terms to Carr when he
purchased his computer, sought, by this clause, to ensure that only the
NAF would administer any arbitrations that arose under the
agreement. Significantly, the penalty provision does not merely allow
monetary penalties to be imposed for bringing a dispute in a court of
law. Such a provision might tend to indicate that the agreement to
arbitrate was paramount and that the designation of the NAF was
merely a secondary, logistical consideration. Instead, the provision
allows for the imposition of monetary penalties even if a party files a
claim with an arbitral service other than NAF.
    To find that the designation of the NAF as the arbitral forum is
integral to the agreement to arbitrate, we must be able to conclude
that the choice of the NAF was so central to the agreement to
arbitrate that the unavailability of the NAF brought the agreement to
an end. See Reddam, 457 F.3d at 1061. A reading of the penalty
provision clearly indicates that the designation of the NAF as the
arbitral forum is integral to the agreement. Therefore, we conclude
that the designation of the NAF as the arbitral forum was integral to
the agreement to arbitrate and, thus, section 5 of the Arbitration Act
may not be utilized to select a substitute arbitrator.

                           CONCLUSION
    For the reasons stated, we hold that the designation of the NAF as
the arbitral forum was integral to the parties’ agreement to arbitrate.
We further hold that, in light of this fact, section 5 of the Arbitration
Act does not apply to permit the appointment of a substitute
arbitrator. Accordingly, the agreement to arbitrate fails.



                                  -14-
     For the reasons stated, the judgment of the appellate court is
affirmed.

   Affirmed.




                               -15-